Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 1 of 10 PageID# 137




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                                 L                   I

                                       Alexandria Division


OPT OUT SERVICES LLC,                                                                - -1 -4 2019              j
                                                                                                               ZJ

                                                                              fe; CliRK, U.S. DISTRICT COURT
                      Plaintiff,                                                    ALEXANDRIA. VIRGINIA


       V.                                        Civil Action No. I:19cv0676(LO/JFA)

optoutprescreened.com,
optoutprescreening.com,
optoutpre-screen.com,
wwwoptoutprescreen.com,
poptoutprescreen.com,
opt-outprescreen.com.

                      Defendants.



             PROPOSED FINDINGS OF FACT AND RECOMMENDATIONS

       This matter is before the court on plaintifFs motion for default judgment pursuant to

Federal Rule of Civil Procedure 55(b)(2). (Docket no. 14). Pursuant to 28 U.S.C. §

636(b)(1)(C), the undersigned magistrate Judge is filing with the court his proposed findings of

fact and recommendations, a copy of which will be provided to all interested parties.

                                    Procedural Background

       On May 29,2019, plaintiff filed a two-count complaint against six domain names,
                                                                                                     lnifi
optoutprescreened.com, optoutprescreening.com, optoutpre-screen.com,

wwwoptoutprescreen.com, poptoutprescreen.com, and opt-outprescreen.com ("Defendant

Domain Names"). (Docket no. 1). The complaint alleges a violation of the Anti-Cybersquatting

Consumer Protection Act("ACPA")and trademark infringement under the Lanham Act. {Id.

39-57). On June 20, 2019, plaintilTmoved for service by publication. (Docketno. 3). The court

granted the motion on June 21,2019, entering an order requiring plaintiff to publish notice of


                                                1
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 2 of 10 PageID# 138
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 3 of 10 PageID# 139
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 4 of 10 PageID# 140
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 5 of 10 PageID# 141
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 6 of 10 PageID# 142
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 7 of 10 PageID# 143
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 8 of 10 PageID# 144
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 9 of 10 PageID# 145
Case 1:19-cv-00676-LO-JFA Document 18 Filed 10/04/19 Page 10 of 10 PageID# 146
